Name: 2007/166/EC: Commission Decision of 9 January 2007 adopting the list of Community inspectors and inspection means pursuant to Article 28(4) of Council Regulation (EC) NoÃ 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy
 Type: Decision
 Subject Matter: fisheries;  European Union law;  economic policy
 Date Published: 2007-03-16; 2007-08-24

 16.3.2007 EN Official Journal of the European Union L 76/22 COMMISSION DECISION of 9 January 2007 adopting the list of Community inspectors and inspection means pursuant to Article 28(4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (2007/166/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 28(4) thereof, Having regard to the list of Community inspectors and inspection means nominated by Member States, Whereas: (1) Article 6(2) of Commission Regulation (EC) No 1042/2006 of 7 July 2006 laying down detailed rules for the implementation of Article 28(3) and (4) of Council Regulation (EC) No 2371/2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (2) provides that on the basis of the notifications from Member States the Commission shall adopt by 31 December 2006 a list of Community inspectors, inspection vessels, inspection aircraft and other means of inspection authorised to carry out inspections in accordance with Article 28(4) of Regulation (EC) No 2371/2002. (2) It is therefore necessary to adopt the list of Community inspectors and inspection means foreseen in Article 28(4) of Regulation (EC) No 2371/2002. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee for Fisheries and Aquaculture, HAS ADOPTED THIS DECISION: Sole Article The list of persons and inspection means in the Annex is adopted as the list of Community inspectors and inspection means authorised to carry out inspections pursuant to Article 28(4) of Regulation (EC) No 2371/2002. Done at Brussels, 9 January 2007. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 187, 8.7.2006, p. 14. ANNEX Country Inspectors Inspection vessels Inspection aircraft Other inspection means Belgium Casier, Maarten De Vleeschouwer, Guy Lieben, Richard STERN OO-MMM Cyprus Avgousti, Antonis Christodoulou, Lakis Fylaktou, Anthoula Kyriacou, Kyriacos Papadopoulos, Andreas Sophocleous, Maria GORGO ALKYON AMFITRITI F8 F12 5 vehicles Denmark Akselsen, Ole Andersen, Bent Andersen, Niels Andersen, Peter Bunk Anderson, Jacob BaadsgÃ ¥rd, JÃ ¸rgen Barrit, JÃ ¸rgen Beck, Bjarne BaagÃ ¸ Bendtsen, Finn JÃ ¸rgen BrÃ ¸lling, Eigil Toft Christoffersen, Flemming Christensen, Frantz Christensen, Peter DÃ ¸lling, Robert Thorsen, Michael Frederiksen, Torben Broe Gaarde, BÃ ¸rge GrÃ ¸nkjÃ ¦r, Ole Hansen, Bruno EllekÃ ¦r Hansen, Jan Duval Heldager, Peter Hestbek, Flemming HÃ ¸i, Jesper HÃ ¸jrup, Torben Jensen, Anker Mark Jensen, Hanne Juul Jensen, Henning Elton Jensen, JÃ ¸rgen Uth Jensen, Poul Erik Karlsen, Jesper Knudsen, Niels Madsen, Jens Erik Mogensen, Erik MÃ ¸ller, Gert Nielsen, Dan Randum Nielsen, Gunner Nielsen, Per NÃ ¸rgaard, Max Pedersen, Kenneth Pedersen, Preben Toft Poulsen, John Risager, Preben Schultz, Flemming SeibÃ ¦k, Helge Skaaning, Per SÃ ¸rensen, Willy Thomsen, Bjarne Thomsen, Klaus Trab, Jens Ole VESTKYSTEN NORDSÃEN HAVÃRNEN HAVTERNEN Estonia Niinemaa, Endel Ulman-Kuuskman, Els Kati KÃ µu Maru Pikker Torm Valvas Vapper Enstrom 480B MI-8 L-410 Kulkuri 34: AMA 220 Kulkuri 34: AMA 906 Kulkuri 34: AMA 518 Finland Heikkinen, Pertti Hiltunen, Jouni Komulainen, Unto Koivisto, Kare Koskenala, Timo LÃ ¤hde, Jukka Lehtola, Niko Linder, Jukka Nikiforow, Mikael Suominen, Ari Suominen, Paavo Ulenius, Niklas YlÃ ¶nen, Camilla Merikarhu France Bigot, Jean-Paul Bon, Philippe Chang Pi Hin, Ã milien Chapel, Vincent Christ, HervÃ © Crochard, Thierry Fortier, Ã ric Gendron, Philippe Isore, Pascal Jeany, Maxime Le Cousin, Jean-Luc Masson, Michel Richard, Jean-FranÃ §ois Sanson, Fabien Villenave, Patrick VCSM1 VCSM2 VCSM3 PCG PATRA PSP (2 vessels) VCSM4 VCSM5 VCSM6 VCSM7 VCSM8 VCSM9 PATRA2 PSP2 P400 FS BSE VCSM10 VCSM11 VCSM12 VCSM13 VCSM14 VCSM15 VCSM16 VCSM17 PSP3 BÃ ¢timent ALFAN KAN AN AVEL THEMIS IRIS 2 Dauphins of public service Nord 262 Falcon 50 Marine Alouette III Lynx Panther 2 Reims-Aviation F 406 Germany Abs, Volker Appelmans, JÃ ¼rgen Arndt, Oliver Baumann, JÃ ¶rg Bembenek, JÃ ¶rg Bergmann, Udo Bigalski, Hans-Georg Birkholz, RÃ ¼diger Bloch, Ralf BÃ ¶sherz, Andreas Brunnlieb, JÃ ¼rgen Carstensen, Lutz Christiansen, Dirk DÃ ¶rbrandt, Stefan Drenkhan, Michael Ehlers, Klaus Engelbrecht, Sascha Erdmann, Christian Franke, Hermann Franz, Martin Hansen, Hagen Heidkamp, Max Heisler, Lars Herda, Heinrich Hickmann, Michael Hoyer, Oliver Jens, Bernd Kayser, Hans-Georg Kind, Karl-Heinz KrÃ ¼ger, Martin Linke, Hans-Herbert MÃ ¼cher, Martin NÃ ¶ckel, Steffen Perkuhn, Martin Raabe, Karsten Rutz, Dietmar Sauerwein, Dirk Schmidt, Harald Skrey, Erich Slabik, Peter Thieme, Stefan Vierk, Matthias Welz, Oliver Welz-Juhl, Hans-Joachim Wichert, Peter Wolken, Hans SYLT HELGOLAND EIDER KIEPER FALSHÃ FT FEHMARN GREIF BREMERHAVEN EMDEN HAMBURG HIDDENSEE KNIEPSAND MEERKATZE PRIWALL RÃ GEN SCHL.HOLSTEIN SEEADLER SEEFALKE Greece Ã Ã ±Ã ÃÃ ±Ã Ã ¬Ã Ã ¿Ã  Ã £Ã Ã ºÃ Ã ¬Ã Ã ·Ã  Ã Ã ±ÃÃ ±Ã ºÃ Ã ½Ã Ã Ã ±Ã ½Ã Ã ¯Ã ½Ã ¿Ã Ã Ã ¹Ã ºÃ Ã »Ã ±Ã ¿Ã  Ã Ã ±Ã »Ã ¿Ã ³Ã ®Ã Ã ¿Ã Ã Ã ¹Ã ºÃ Ã »Ã ±Ã ¿Ã  Ã Ã £ 060 Ã Ã £ 139 Ã Ã £ 169 Ã Ã £ 172 AC 23 AC 3 Ireland Allan, Damian Allison, James Anderson, Kareen Boyle, Jimmy Burke, Stephen Connery, Paul Corish, Cormac Craven, Cormac Cronin, James Curran, Siobhan Daly, Jim Doherty, Anita Ducker, Nigel Falvey, John Flannery, Kevin Foran, Bryan Fulton, Grant Gallagher, Dominick Gallagher, Neil Gallagher, Patrick Gormanly, Breda Greenwood, Mark Hamilton, Ken Henson, Maria Hewson, Kevin Laide, Cathal MacGahann, Declan McNamara, Kenneth Murran, Sean Nalty, Christopher OCallaghan, Donal OShea, Cliona Patterson, Adrienne Pyne, Alan Quigley, Declan Scanlan, Patrick Wallace, Eugene Ward, Paul LE EMER LE AOIFE LE AISLING LE EITHNE LE ORLA LE CIARA LE ROISIN LE NIAMH C-252 C-253 Italy Bizzarro, Federico Burlando, Michele S.G. Carta, Sebastiano Folliero, Alessandro Maltese, Franco Maria Morello, Salvatore Petrillo, Agostino Rivalta, Fabio Salce, Paolo CP 901 CP 902 CP 903 CP 904 CP 905 CP 906 CP 276 CP 288 CP 2039 CP 2110 CP 2094 CP 2073 CP 273 CP 286 CP 2077 CP 2108 CP 2087 CP 271 CP 284 CP 2104 CP 2046 CP 2099 CP 2074 CP 267 CP 280 CP 2111 CP 2082 CP 2064 CP 265 CP 278 CP 289 CP 2097 CP 2096 CP 2079 CP 268 CP 281 CP 2103 CP 2053 CP 2066 CP 2071 CP 2102 CP 2080 CP 2072 CP 272 CP 285 CP 2098 CP 2081 CP 2086 CP 274 CP 2107 CP 2085 CP 287 CP 2095 CP 277 CP 2084 CP 266 CP 279 CP 2204 CP 2088 CP 2109 CP 2203 CP 269 CP 275 CP 282 CP 290 CP 2201 CP 2205 CP 2093 CP 2092 CP 2202 CP 2105 CP 2106 CP 283 CP 291 CP 2100 CP 270 CP 2101 CP 2091 CP 2075 CP 292 CP 2076 CP 2058 MANTA 10-01 MANTA 10-02 ORCA 8-01 ORCA 8-02 ORCA 8-03 ORCA 8-04 ORCA 8-05 ORCA 8-06 ORCA 8-07 ORCA 8-08 ORCA 8-09 ORCA 8-10 ORCA 8-11 ORCA 8-12 KOALA 9-01 KOALA 9-02 KOALA 9-03 KOALA 9-04 KOALA 9-05 KOALA 9-06 KOALA 9-08 Latvia Brants, Janis Holstroms, Arturs Kalejs, Rudolfs Klagiss, Felikss Millers, Edgars Naumova, Daina Pusilds, Aigars Runtovskis, Helvijs Rutkovskis, Aivars Savickis, Helmuts Sprogis, Eduards Veinbergs, Miks Piper Seneca PA-34-220T Tiger AG-5B Lithuania BabÃ ionis, Genadijus Balnis, Algirdas Jonaitis, ArÃ «nas Lendzbergas, Erlandas Vaitkus, Giedrius Ã ½artun, Vitalij RIB Brig Falcon 400L Malta Borg, Duncan Camilleri, David Caruana, Frans Mizzi, Susan Sant, Jean Pierre P51 P52 P01 + P61 + BN-2B: AS16 BN-2B: AS19 Netherlands Altorffer, Wim Beij, Wim Berg, Dirk van den Boer, Meindert de Boone, Jan Kees Boven, Ronald van Dieke, Richard Duinstra, Jacob Frankhuisen, Gerrit Freke, Hans Garst, Christian Jeugd, Rob van der Jeurissen, Ria Kleinen, Tom Koenen, Gerard Krijnen, Hans Kwakman, Jeroen Meijer, Cor Miedema, Anco Molen, Ton v. d. Ros, Michel Tervelde, Lex Veer, Siemen v. d. Vervoort, Hans Visser, Willem Zegel, Gerrit Zevenbergen, Jan Kees Barend Biesheuvel Vessels and aircrafts operating under Coast Guard Flag VCC Poland JamioÃ , Waldemar JÃ ³Ã ºwiak, Marek KozÃ owski, Piotr Kucharski, Tadeusz Ã uczkiewicz, Tomasz Lewita, Orest Niewiadomski, Piotr Roj, Tomasz WiliÃ ski, Adam Portugal Albuquerque, JosÃ © Almeida, Fernando Azeitona, JosÃ © Bastos, Rui Branco, Francisco CamÃ µes, Manuel Canato, Francisco Diogo, JoÃ £o Ferreira, Carlos Ferreira, Hugo Figueira, Fernando Fonseca, Ã lvaro Oliveira, JosÃ © Peixinho, InÃ ¡cio Pinheiro, LuÃ ­s Silva, AntÃ ³nio Silva, Marco Silva, Maria JoÃ £o Sobral, Henrique NRP AFONSO CERQUEIRA NRP ANTÃ NIO ENES NRP BAPTISTA DE ANDRADE NRP JACINTO CÃ NDIDO NRP JOÃ O COUTINHO NRP JOÃ O ROBY NRP PEREIRA DEÃ A C212/100: 16510 C212/100: 16512 C212/100: 16519 C212/300: 17201 C212/300: 17202 EH101: 19607 EH101: 19608 Slovenia Smoje, Robert Smoje, Vinko Spain Ã guila Paneque, JosÃ © LuÃ ­s Amunarriz Emazabel, SebastiÃ ¡n Avedillo Contreras, Buena Ventura BermÃ ºdez Pena, Francisco Boy Carmona, Esther Camacho Ayo, Alejandro Carro MartÃ ­nez, Pedro Chamizo CatalÃ ¡n, Carlos Coello de Miguel, Javier Company Balaguer, MÃ ­guel Ã ngel Criado BarÃ ¡, Bernardo DÃ ¡vila RodrÃ ­guez, Juan Carlos De la Hoz Perles, MÃ ­guel Del Hierro SuÃ ¡nces, Javier DÃ ­az Lago, TomÃ ¡s DurÃ ¡n AbuÃ ­n, Santiago Feito FernÃ ¡ndez, CesÃ ¡reo Fole LÃ ³pez, LuÃ ­s MarÃ ­a FontÃ ¡n Aldereguia, Manuel Fontanet DomÃ ©nech, Felipe GarcÃ ­a Asensio, Melchor GarcÃ ­a CÃ ¡novas, Francisco GarcÃ ­a DomÃ ­nguez, Alfonso Carlos GarcÃ ­a Gen, Juan RamÃ ³n GarcÃ ­a Simonet, Cristina Garrote DÃ ­az, Enrique GonzÃ ¡lez FernÃ ¡ndez, Manuel A. GonzÃ ¡lez Merayo, Sergio GonzÃ ¡lez TÃ ºÃ ±ez, JosÃ © Manuel Guijo RodrÃ ­guez, LuÃ ­s Carlos GutiÃ ©rrez Tudela, Manuel Heredia Arteaga, Jorge HernÃ ¡ndez Betzen, Roberto JimÃ ©nez Ã lvarez, Ignacio LeÃ ³n Carmona, Ã ngel LestÃ ³n Leal, Juan Manuel Marra-LÃ ³pez Porta, Julio MartÃ ­nez de la Sierra, JosÃ © Manuel MartÃ ­nez GonzÃ ¡lez, JesÃ ºs MartÃ ­nez Velasco, Carolina Mata Pena, Alberto Medina GarcÃ ­a, Esteban Meijueiro Morado, Victor MÃ ©ndez-Villamil Mata, MarÃ ­a Mene Ramos, Ã ngel MenÃ ©ndez FernÃ ¡ndez, Manuel J. Miranda AlmÃ ³n, Fernando MuiÃ ±os LÃ ³pez, Juan Carlos Nieto Conde, Fernando Ortigueira Gil, Adolfo Daniel PÃ ©rez GonzÃ ¡lez, Virgilio PÃ ©rez QuÃ ­les, JuliÃ ¡n Javier PiÃ ±Ã ³n Lourido, JesÃ ºs Puerta Baranda, RaÃ ºl Rey CarrÃ ­l, Camilo JosÃ © RÃ ­os Cidras, Manuel RodrÃ ­guez Moreno, Alberto RodrÃ ­guez MÃ ºÃ ±iz, JosÃ © M. RodrÃ ­guez Novoa, Silvia Romero InsÃ ºa, JesÃ ºs Ruiz GÃ ³mez, Sonia Ruiz Valverde, Antonio Saavedra EspaÃ ±a, JesÃ ºs SÃ ¡ez Puig, Pedro San Claudio PÃ ©rez, JosÃ © Vicente SÃ ¡nchez FernÃ ¡ndez, Manuel Pedro SÃ ¡nchez RodrÃ ­guez, JoaquÃ ­n Santos Maneiro, JosÃ © TomÃ ¡s Santos Pinilla, Beatriz Teijeiro Teijeiro, Alberto Tenorio RodrÃ ­guez, JosÃ © LuÃ ­s Torre GonzÃ ¡lez, Miguel A. TorrejÃ ³n ColÃ ³n, JosÃ © MarÃ ­a Torres PÃ ©rez, JosÃ © Ã ngel TÃ ³rtola LÃ ³pez, JosÃ © Antonio VÃ ¡zquez PÃ ©rez, Juana Ma Vega GarcÃ ­a, Francisco M. Vidal Cardalda, JosÃ © Manuel Villa MartÃ ­nez, Rafael AndrÃ ©s Yeregui Velasco, Pablo CHILREU TARIFA ALBORÃ N ARNOMENDI RÃ O ANDARAX SALEMA RÃ O GUADIARO DOÃ ANA SANCTI PETRI ROCHE ALCOTÃ N II ALCOTÃ N III ALCOTÃ N IV ALCOTÃ N V Sweden Ã berg, Christian Cederholm, Jan Eriksson, Ã rjan Hultemar, Staffan Jansson, Bengt Johansson, Jens Mustonen, Bertil Norrby, Tom Olovsson, Bo Philipsson, Gunnar Sandblom, Ã rjan Svensson, Lars KBV 181 United Kingdom Aitken, Alison Allen, Terry Bamford, Kylie Banks, Andrew Bayntun, David Bell, Graham John Bilson, Carol Blakeley, John Alexander Boden, Michael Brown, Marc Brownlee, Robin Bryan, Paul Burnett, Graeme Carroll, Dave Charman, Colin Cole, John Collins, Tony Cook, David Corner, Nigel Covie, James Craig, Ian Alexander Donnelly, Martin Peter Douglas, Sean Draper, Peter Ebdy, James Edwards, Peter Elliott, Philip Ferguson, Adam Fletcher, Paul Flint, Toby Ford-Keyte, Graham Gardiner, Kevin Garside, Nick George, Colin Gooding, Colin Gordon, Nicolette Gough, Callum Green, David Duncan Grier, Derek Griffin, Stuart Gristwood, Malcolm Hancock, Jeremy Hay, John Harris, William Hearn, Martin Henderson, Rod Hepples, Stephen Higgins, Frank Holbrook, Joanna Irish, Rachel Jamieson, Malcolm John, Barrie Johnson, Paul Johnston, Stephen Johnston, Isobel Laycock, Jonathon Paul Llewellyn, Leanne MacCallum, Archie Mackenzie, Alex MacKinnon, Christopher John Mair, Aaron Mair, Angus Marshall, Phil May, Roger McCusker, Simon McDonnell, Alistair McEwan, Colin Moslempour, Tahmores Muir, James Munday, David Mynard, Nick Nicholson, Chris Nelson, Paul Ord, Viv Page, Tim Parker, Juliette Parker, Michael Parr, Jonathan Perry, Andy Poulding, Daniel Putt, David Radford, Angus Reeves, Adam Renfree, Stephen Robinson, Neil Roberts, Julian Rushton, Jame Serafino, P. Sheppard, Michael Slater, Michael Smart, Barrie Snowball, David Sooben, Jez Stewart, John Stipetic, John Strang, Nicolette Styles, Mario Thain, Marc Todd, Ian Wasik, Shane Weighell, David Weychan, Paul Whitby, Philip Whyte, Ron Williams, Justin Wilson, Tom Worsmop, Mark Alexander Wright, Nicholas Young, Ally Young, Ian HMS SEVERN HMS TYNE HMS MERSEY FPV JURA FPV MINNA FPV VIGILANT FPV NORNA WATCHDOG 64 WATCHDOG 65 WATCHDOG 71 WATCHDOG 72